EXTENSION AND WAIVER AGREEMENT




This Extension and Waiver Agreement (“Agreement”) dated as of March ____, 2010,
is entered into by and among Wizzard Software Corporation, a Colorado
corporation (the “Company”) and the subscriber identified on the signature page
hereto (the “Subscriber”).




WHEREAS, the Company and the Subscriber are parties to a Subscription Agreement
(the “2006 Subscription Agreement”) dated October 26, 2006, as amended on
December 8, 2006 relating to an investment by the Subscriber of a promissory
note (“2006 Note”) of the Company convertible into shares of the Company’s $.001
par value common stock and Common Stock Purchase Warrants (“Warrants”); and




WHEREAS, on December 2, 2008, the Company closed a second Subscription Agreement
(the “2008 Subscription Agreement”) by which the Subscriber and certain other
purchasers purchased Secured Notes having an aggregate principal amount of $1
million (the “2008 Notes”);




WHEREAS, both the 2006 Note and the Subscriber’s 2008 Note currently have a
maturity date of November 1, 2010; and




WHEREAS, the Company and the Subscriber desire to restructure the terms of the
above-referenced documents to their mutual benefit.




NOW THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:




1.

All the capitalized terms employed herein shall have the meanings attributed to
them in the applicable Subscription Agreement, the Securities Purchase Agreement
and the documents and agreements delivered therewith, as applicable (the
“Transaction Documents”).




2.

The Maturity Date of the 2006 Note and the 2008 Note is amended to April 1,
2011.




3.

The Subscriber hereby waives:  (i) its right of first refusal under Section 4.13
of the 2006 Subscription Agreement and its “favored nation” rights under Section
4.14 thereof with respect to all registered offerings and sales by the Company
of its securities from the date hereof through April 30, 2010; (ii) all rights
of first refusal under Paragraph 10 of the 2008 Subscription Agreement with
respect to all registered offerings and sales by the Company of its securities
from the date hereof through April 30, 2010; and (iii) all other participation
rights and rights of first refusal that it may otherwise have with respect to
all registered offerings and sales by the Company of its securities from the
date hereof through April 30, 2010;  




4.

Not later than five business days after the date of this Agreement, the Company
will deliver to the Subscriber one Class E Common Stock Purchase Warrant to
purchase up to 500,000 “unregistered” and “restricted” shares of the Company’s
common stock (the “E Warrant”), in substantially the same form as the attached
Exhibit A.  The E Warrant will be exercisable for a term of three years at $0.50
per share.  The Company represents that upon exercise of the E Warrant, the E
Warrant Shares will be fully paid and non-assessable.




5.

The Company undertakes to make a public announcement on Form 8-K describing this
Agreement not later than the fourth business day after the execution of this
Agreement.




6.

For the benefit of the parties hereto, the Company hereby makes all the
representations, warranties, covenants undertakings and indemnifications
contained in the Transaction Documents, as if such representations were made by
the Company as of this date.  The Subscriber hereby make all of the





--------------------------------------------------------------------------------

representations, warranties, covenants, indemnifications and undertakings
contained in the Transaction Documents as if such representations were made by
the Subscriber as of this date.




7.

The Subscriber covenants and agrees with the Company that for a period of 30
trading days from the filing of the Form 8-K referred to in Section 5 hereof,
neither it nor any of its Affiliates shall, nor cause any other Person to, make
any transactions in the Company’s Common Stock or common stock equivalent
positions at any price below $0.30 (adjusted for any subsequent stock splits or
similar capital adjustments); nor shall Subscriber or any of its Affiliates sell
or otherwise create a put-equivalent position in any of the Series E Warrants
for a period of six (6) months following the date of the Form 8-K  




8.

Subject to the modifications and amendments provided herein, the Transaction
Documents shall remain in full force and effect, including but not limited to
the accrual of interest and liquidated damages, if any. Except as expressly set
forth herein, this Agreement shall not be deemed to be a waiver, amendment or
modification of any provisions of the Transaction Documents or of any right,
power or remedy of the Subscriber, or constitute a waiver of any provision of
the Transaction Documents (except to the extent herein set forth), or any other
document, instrument and/or agreement executed or delivered in connection
therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  Except as set forth herein,
the Subscriber reserves all rights, remedies, powers, or privileges available
under the Transaction Documents, at law or otherwise.  This Agreement shall not
constitute a novation or satisfaction and accord of the Transaction Documents or
any other document, instrument and/or agreement executed or delivered in
connection therewith.




9.

Each of the undersigned states that he has read the foregoing Agreement and
understands and agrees to it.




10.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to any
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.




IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.




WIZZARD SOFTWARE CORPORATION

(the “Company”)










/s/ Christopher J. Spencer 4/8/10

By:  Christopher J. Spencer, CEO




ALPHA CAPITAL ANSTALT (the “Subscriber”)







/s/ _________________

By:  ________________






